Conviction for driving an automobile on a public road while intoxicated; punishment, a fine of $50.00, and confinement in the county jail for sixty days.
This is a felony case, the punishment being confinement in the penitentiary, or in the alternative a fine. Art. 47 P. C. It is uniformly held that to give this court jurisdiction upon appeal in a felony case, the transcript must show that sentence appears in the record in this case.
The State's Attorney calls attention to the fact that the recognizance in this case is fatally defective. The form for a recognizance in felony cases is laid down in Art. 817 Cow. C. P. It is recited in the recognizance herein that appellant is charged with the offense of "unlawfully operating a motor vehicle while intoxicated." We have no law forbidding one, in terms, from operating a motor vehicle while intoxicated. In order to be within the prohibition of the statute the accused must drive or operate such motor vehicle on a public highway while intoxicated. The contention of our State's Attorney is sustained. The recognizance is fatally defective.
The appeal will be dismissed.
Dismissed.
                    ON MOTION FOR REHEARING.